Citation Nr: 1647181	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in August 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the August 2010 VA cardiac examination the Veteran testified in August 2016 that his heart disorder has worsened.  He stated specifically that he suffered from increased shortness of breath, and an inability to perform strenuous work.  Given that heart disease ratings are primarily based on a measurement of metabolic equivalents together with an evaluation of such factors as dyspnea and fatigue, a new VA examination is necessary to adequately determine the current severity of the Veteran's ischemic heart disease.  38 C.F.R. § 3.327.  See also VAOPCGPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination of his ischemic heart disease.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The evaluation of the heart must consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's ischemic heart disease and the effects on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If an opinion cannot be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  The RO must ensure the examiner's opinion is responsive to the determinative issue of the severity of ischemic heart disease at issue in this appeal.  If not, return the report for all necessary additional information.  

4.  Then, readjudicate the claim for increase in light of this and all other additional evidence.  If the issue is denied, send the appellant and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

